DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a thermal energy system being configured to deliver thermal energy, via conduction, to the moisture-comprising electronic device within the chamber, wherein the thermal energy is delivered to the moisture-comprising electronic device, via conduction, from below the moisture-comprising electronic device”, as recited in claims 15, 35, 39
“a pressure system being configured to produce a negative pressure atmosphere within the chamber for at least a duration”, as recited in claims 15, 35, 39
“a feedback control system to monitor at least one of a temperature condition, a humidity condition, or a pressure condition in the chamber to determine a target condition is achieved”, and “wherein the feedback control system determines when the moisture-comprising electronic device is dry or is safe to use”, as recited in claims 15, 35, 39
“an entry for providing access to the chamber, wherein the entry is positionable in a first position or a second position, wherein the first position is an open position allowing the moisture- comprising electronic device to be received in the chamber, and wherein the second position is a 2Attorney Docket No. 10091558-50523758closed position such that the chamber is sealed and sustains the negative pressure atmosphere within the chamber”, as recited in claims 15, 35, 39s
“an activation system for activating the system to initiate a drying operation for the moisture- comprising electronic device”, as recited in claim 15, 39

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structures are:
“thermal energy system” [Wingdings font/0xE0] a resistive heating element and/or a flexible silicone heater assembly (see para. 65)
“pressure system” [Wingdings font/0xE0] a negative pressure subsystem comprising: tubing, two pressure transducers, a pneumatic line dryer, a power actuated valve, an accumulator tank or bottle, vacuum pump, and sealed connectors (see para. 60)
“feedback control system” [Wingdings font/0xE0] a combination temperature and humidity sensor (para. 64), a humidity/moisture sensor (para. 79), and a pressure transducer/gauge (paras. 32, 68, 83)
“entry” [Wingdings font/0xE0] door (para. 41)
“activation system” [Wingdings font/0xE0] an electronic logic controller such as microprocessor (paras. 72, 90)

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 26 recites “wherein at least one controller controls the thermal energy system based on the temperature sensed by the thermal sensor”.  However, claim 15 recites an “activation system”, which is interpreted under 112f to be a controller.  Since the specification recites only one controller (controller 200), the Examiner suggests amending claim 26 to say something similar to the following: the activation system comprises a controller for controlling the thermal energy system based on the temperature sensed by the thermal sensor.  
	Claim 27 recites “[t]he system of claim 15, further comprising at least one controller, wherein the at least one controller monitors one or more sensors associated with the chamber to determine when the moisture-comprising electronic device is dry or is safe to use”.  However, claim 15 recites an “activation system”, which is interpreted under 112f to be a controller.  Since the specification recites only one controller (controller 200), the Examiner suggests amending claim 27 to say something similar to the following: the activation system comprises a controller, wherein the at least one controller monitors one or more sensors associated with the chamber to determine when the moisture-comprising electronic device is dry or is safe to use.  
	Claim 29 recites “[t]he system of claim 15, wherein the vent valve is controllable by at least one controller”. However, claim 15 recites an “activation system”, which is interpreted under 112f to be a controller.  Since the specification recites only one controller (controller 200), the Examiner suggests amending claim 27 to say something similar to the following: the activation system comprises a controller, wherein the at least one controller controls the vent valve

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40, 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites a feedback system that has a similar function to the feedback control system recited in claim 39.  It is not clear if the “feedback system” of claim 40 is the same or different than the “feedback control system” of claim 39.
Claim 43, which depends on claim 15, recites “wherein the feedback control system uses humidity data and pressure data based on the humidity condition and the pressure condition, respectively, in the chamber.”  However, the feedback control system in claim 15 is interpreted under 112f to be one of the following: a combination temperature and humidity sensor, a humidity/moisture sensor, and a pressure transducer/gauge.  Therefore, it is not clear how the sensors “use humidity data and pressure data…”


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 17, 22, and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 17 further comprises (i.e., adds an additional) a vacuum pump in fluid communication with the chamber.  However, claim 15 recites a “pressure system”, which is interpreted under 112f to include a vacuum pump or equivalent.  Therefore, claim 17 does not further limit claim 15.  
Claim 22 recites the “system of claim 15, further comprising at least one controller.”  However, claim 15 recites an “activation system”, which is interpreted under 112f to be a controller.  Since there is only one controller disclosed in the specification (controller 200), claim 22 does not further limit claim 15.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762